DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/17/22. 
Applicant argues that the restriction is improper on the grounds that there would not be a serious burden to the examiner and it would be more efficient to examine all claims at once. Examiner respectfully disagrees.  Methods of manufacturing medical devices are classified separately from an apparatus or process for medical diagnostics.  The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources) and require employing different search strategies or search queries.  For example, a search for the claimed method of manufacturing would require database queries for “assembling”, “receiving” and “connecting” with their synonyms.  These terms and their synonyms would not be used in a search for the apparatus. The different queries in separate classes for methods of manufacturing cause a serious burden and inefficiency during examination.
	Should Applicant amend the method of manufacturing in the same way as the apparatus during the course of prosecution, Examiner will consider rejoinder upon the identification of allowable subject matter in the apparatus claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 2018/0360493) in view of Frey (US2019/0231238).
Regarding claim 1, Baker discloses A medical system (Paragraph [0002], “An applicator for applying an on-skin assembly to skin of a host and methods of their use and/or manufacture are provided. More particularly, apparatuses for applying a transcutaneous analyte assembly to skin of a host for accurately measuring blood glucose of the host and methods of their use and/or manufacture are provided”), comprising: 
a housing having a first guiding surface (Paragraph [0131], “As shown in FIG. 1A, sealing element 110 comprises a removable cap 112 configured to couple with a portion of housing 104”, the exterior surface of housing #104 complements and slides against the interior surface of removable cap #112); 
a preassembled module received in the housing and comprising: 
an electronics unit electrically connected to an analytical sensor for detecting an analyte in a body fluid of a user (Paragraph [0135], “During use, sensor 132 is disposed under the host's skin and a contact portion of on-skin assembly 102 is electrically connected to transmitter 134”); 
an insertion component configured for inserting the analytical sensor into body tissue of the user (Paragraph [0015], “The method includes providing an insertion assembly configured to insert at least a portion of the sensor assembly into the skin of the host”); 
a protective cap removably connected to the housing and covering the preassembled module, wherein the protective cap is removable from the housing by pulling the protective cap from the housing (Paragraph [0131], “As shown in FIG. 1A, sealing element 110 comprises a removable cap 112 configured to couple with a portion of housing 104. Specifically, and as an example, removable cap 112 is configured to couple with a distal portion of housing 104 via threads 114. For example, threads 114 disposed on removable cap 112 may be configured to mate with threads 108 disposed on housing 104. Removable cap 112 may be detached from housing 104 by twisting removable cap 112 with respect to housing 104, or vice versa, until threads 114 and threads 108 are no longer mated with each other, and then pulling housing 104 and removable cap 112 apart”); 
wherein the first guiding surface guides the protective cap during the pulling of the protective cap from the housing (Paragraph [0131], “As shown in FIG. 1A, sealing element 110 comprises a removable cap 112 configured to couple with a portion of housing 104”, the exterior surface of housing #104 complements and slides against the interior surface of removable cap #112).
Baker does not disclose a sterility cap at least partially surrounding the insertion component; and a second guiding surface; and the second guiding surface guides the sterility cap during pulling the sterility cap from the insertion component.
However, Frey discloses a sterility cap at least partially surrounding the insertion component (detachable cap #196); and a second guiding surface (Fig 2C, the exterior surface of detachable cap #196 complements and slides against the interior surface of insertion aid receptacle #190); and the second guiding surface guides the sterility cap during pulling the sterility cap from the insertion component (Fig 2C, the exterior surface of detachable cap #196 complements and slides against the interior surface of insertion aid receptacle #190 to be removed from the system).
It would have been obvious to someone of ordinary skill in the art before the effective fling date of the claimed invention to modify Baker to incorporate the teachings of Frey by adding a sterility cap at least partially surrounding the insertion component; and a second guiding surface; and the second guiding surface guides the sterility cap during pulling the sterility cap from the insertion component. The advantage of the sterility cap is to keep the insertion component sterile and protect the user from disease and infection. Removing the sterility cap from the insertion component is necessary to expose the insertion component.
The combination of Baker and Frey discloses wherein the length of the first guiding surface exceeds the length of the second guiding surface (When adding the detachable cap #196 of Frey to Baker, the length of the detachable cap #196 would be shorter than the length of the exterior surface of Baker’s housing #104. Fig. 1b shows that the length of the exterior surface of Baker’s housing #104 is longer than the insertion component #140. Thus, when adding the detachable cap #196, the length of the first guiding surface must exceed the length of the second guiding surface).

Regarding claim 2, the combination of Baker and Frey disclose the medical system according to claim 1. 
The combination further discloses wherein the sterility cap is connected to the protective cap and is configured for being pulled off from the insertion component when the protective cap is pulled from the housing. (Baker discloses in paragraph [0131], “As shown in FIG. 1A, sealing element 110 comprises a removable cap 112 configured to couple with a portion of housing 104” & Frey discloses in paragraph [0068], “The detachable cap may exemplarily be attached to the housing of the medical device by means of a tight fit or friction securing. The tight fit or friction securing may be disconnected by the user, specifically by applying a mechanical force by the user” & Both the removable cap #112 of Baker and the detachable cap #196 of Frey would be removed before the sensor is inserted)
It would have been obvious to someone of ordinary skill in the art before the effective fling date of the claimed invention to modify Baker to incorporate the teachings of Frey by adding wherein the sterility cap is connected to the protective cap and is configured for being pulled off from the insertion component when the protective cap is pulled from the housing. Since both the removal cap #112 of Baker and the detachable cap #196 of Frey are removed before the sensor is inserted, it would be obvious to have them connected to each other so only one piece is removed.

Regarding claim 3, the combination of Baker and Frey disclose the medical system according to claim 2.
 The combination further discloses wherein the length of the first guiding surface exceeds the length of the second guiding surface by at least a factor of two (When adding the detachable cap #196 of Frey to Baker, the length of the detachable cap #196 would be shorter than the length of the exterior surface of Baker’s housing #104. Fig. 1b shows that the length of the exterior surface of Baker’s housing #104 is longer than the insertion component #140. Thus, when adding the detachable cap #196, the length of the first guiding surface must exceed the length of the second guiding surface. As discussed in MPEP 2144.05 II A, “It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions” (In re Williams, 36 F.2d 436, 438 (CCPA 1929). Since “a factor of two” is simply a change of proportion, the prior arts teach the claimed language.)

Regarding claim 4, the combination of Baker and Frey disclose the medical system according to claim 2.
 The combination further discloses wherein the length of the first guiding surface exceeds the length of the sterility cap, such that the sterility cap is fully removed from the insertion component before completion of the guiding by the first guiding surface when the protective cap is pulled from the housing. (When adding the detachable cap #196 of Frey to Baker, the length of the detachable cap #196 would be shorter than the length of the exterior surface of Baker’s housing #104. Fig. 1b shows that the length of the exterior surface of Baker’s housing #104 is longer than the insertion component #140. Thus, when adding the detachable cap #196, the length of the first guiding surface must exceed the length of the second guiding surface. Thus, when removed, the sterility cap would be fully removed from the insertion component before the protective cap.)

Regarding claim 5, the combination of Baker and Frey disclose the medical system according to claim 2.
Baker further discloses wherein the first guiding surface provides a movement selected from the group consisting of: a translational movement of the protective cap and the sterility cap when the protective cap is pulled from the housing; a rotational movement of the protective cap and the sterility cap when the protective cap is pulled from the housing; both a translational and a rotational movement of the protective cap and the sterility cap when the protective cap is pulled from the housing (Paragraph [0131], “Removable cap 112 may be detached from housing 104 by twisting removable cap 112 with respect to housing 104, or vice versa, until threads 114 and threads 108 are no longer mated with each other, and then pulling housing 104 and removable cap 112 apart”).  

Regarding claim 7, the combination of Baker and Frey disclose the medical system according to claim 1.
Baker further discloses comprising an indicator seal connected to the protective cap and the housing, wherein the indicator seal is configured to be broken when the protective cap is removed from the housing (Paragraph [0158], “In addition, tamper-evident twist-off collar 530 is disposed at a mating location between housing 504 and removable cap 512. In some embodiments, a first portion 530 a of tamper-evident twist-off collar 530 may be coupled to removable cap 512 and a second portion 530 b of tamper-evident twist-off collar 530 may be coupled to housing 504…In its integral state, tamper-evident twist-off collar 530 may provide a seal (e.g., a sterile barrier and a moisture or water vapor barrier) between housing 504 and removable cap 512. In its separated state, tamper-evident twist-off collar 530 may provide an indication of tampering to a user”).  

Regarding claim 10, the combination of Baker and Frey disclose the medical system according to claim 1.
Baker further discloses comprising an adhesive configured for attaching the electronics unit to a skin surface of a user, wherein the adhesive is covered by a liner that is connected to the protective cap, wherein the liner is pulled off from the adhesive plaster when the protective cap is removed from the housing (Paragraph [0152], “Applicator 300 comprises a housing 304, a sealing element 310 comprising at least a removable cap 312, and adhesive mounted tamper indicator tab 330. Tamper indicator tab 330 may be adhesively backed paper, polymer, or other compatible film material. The tamper indicator tab 330 may further contain perforations, scoring, or deformed sections to guide removal of the tamper indicator tab 330”).  

Regarding claim 13, the combination of Baker and Frey disclose the medical system according to claim 1.
Frey further discloses comprising a humidity seal received between the protective cap and the housing (Paragraph [0007], “The sensor typically comprises a substrate, such as a flat substrate, onto which an electrically conductive pattern of electrodes, conductive traces and contact pads may be applied. In use, the conductive traces typically are isolated by using one or more electrically insulating materials. The electrically insulating material typically further also acts as a protection against humidity and other detrimental substances and, as an example, may comprise one or more cover layers such as resists”).
	It would have been obvious to someone of ordinary skill in the art before the effective fling date of the claimed invention to modify Baker to incorporate the teachings of Frey by adding comprising a humidity seal received between the protective cap and the housing. The benefit of adding a humidity seal is to protect the sensor from moisture that can result in inaccurate data measurements.

Claims 6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Baker and Frey as applied to claim 1 above, and further in view of Donnay (WO2011/119896; cited by applicant)
Regarding claim 6, the combination of Baker and Frey disclose the medical system according to claim 5.
Baker further discloses wherein the first guiding surface provides at least a rotational component when the protective cap is pulled from the housing (Paragraph [0131], “Removable cap 112 may be detached from housing 104 by twisting removable cap 112 with respect to housing 104, or vice versa, until threads 114 and threads 108 are no longer mated with each other, and then pulling housing 104 and removable cap 112 apart”), wherein, by the rotational component, the bayonet connection is untightened and the sterility cap is removable from the preassembled module (Paragraph [0131], “Removable cap 112 may be detached from housing 104 by twisting removable cap 112 with respect to housing 104, or vice versa, until threads 114 and threads 108 are no longer mated with each other, and then pulling housing 104 and removable cap 112 apart”, so bayonet connection would have to be untightened).  
The combination of Baker and Frey does not disclose wherein the sterility cap is connected to the preassembled module by a bayonet connection. 
However, Donnay discloses wherein the sterility cap is connected to the preassembled module by a bayonet connection (Paragraph [00158], “In some embodiments, distal cap 204 is secured by a friction fit, snap fit, a bayonet mount, an adhesive, etc”).
It would have been obvious to someone of ordinary skill in the art before the effective fling date of the claimed invention to modify Baker and Frey to incorporate the teachings of Donnay by adding wherein the sterility cap is connected to the preassembled module by a bayonet connection (Paragraph [00158], “In some embodiments, distal cap 204 is secured by a friction fit, snap fit, a bayonet mount, an adhesive, etc”). The advantage of having a bayonet connection is that it doesn’t not require tools for securing the connection. This allows for easier removal and attachment.

Regarding claim 11, the combination of Baker and Frey disclose the medical system according to claim 1.
Baker further discloses an insertion actuator configured for advancing the insertion component after removal of the protective cap from the housing and for inserting the analytical sensor into the body tissue (Paragraph [0007], “The applicator includes an actuation member configured to, upon activation, cause the insertion assembly to insert at least the portion of the sensor assembly into the skin of the host”).
The combination of Baker and Frey does not disclose a body mount received in the housing and having a cradle configured for attachment to the skin of the user and an upper shell in which the electronics unit is received wherein the cradle and the upper shell are disassembled before actuation of the insertion actuator and are configured for being assembled when the insertion actuator is actuated.
However, Donnay discloses a body mount received in the housing and having a cradle configured for attachment to the skin of the user (Paragraph [00159], “Housing 202 includes a distal portion 212 for placement on the skin of a subject”) and an upper shell in which the electronics unit is received (Paragraph [0087], “In certain embodiments, an in vivo analyte sensor is coupled to an electronics unit that is maintained on the body of the user to process information obtained from the sensor.” which is within the “upper shell” of housing 202), wherein the cradle and the upper shell are disassembled before actuation of the insertion actuator (Paragraph [00158], “As illustrated in FIGURE 5, proximal cover 206 and distal cap 204 are shown removed from inserter 200”) and are configured for being assembled when the insertion actuator is actuated (Fig. 22 shows housing #202 are assembled after the insertion actuator is actuated).  
It would have been obvious to someone of ordinary skill in the art before the effective fling date of the claimed invention to modify Baker and Frey to incorporate the teachings of Donnay by adding a body mount received in the housing and having a cradle configured for attachment to the skin of the user and an upper shell in which the electronics unit is received wherein the cradle and the upper shell are disassembled before actuation of the insertion actuator and are configured for being assembled when the insertion actuator is actuated. The advantage of the body mount and cradle is so the system stays on the patient’s skin because movement can distort the sensor reading. The reason for the upper shell is to provide a cover for the electronic unit. The cradle and upper shell have to be disassembled before the actuation of the insertion actuator in order for the sensor to be implanted and should be reassemble after so to keep the electronics unit protected.

Regarding claim 12, the combination of Baker and Frey disclose the medical system according to claim 1.
The combination of Baker and Frey does not disclose wherein the protective cap comprises a plurality of chambers at least partially filled with a desiccant.
However, Donnay discloses wherein the protective cap comprises a plurality of chambers at least partially filled with a desiccant (Paragraph [00158], “The distal portion of cap 204 may include a recess for retaining a desiccant therein”).  

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baker and Frey as applied to claim 1 above, and further in view of Stafford (US2017/202488; cited by applicant)
Regarding claim 8, the combination of Baker and Frey disclose the medical system according to claim 1.
The combination of Baker and Frey does not disclose wherein the electronics unit is switched on when the protective cap is removed from the housing.
However, Stafford discloses wherein the electronics unit is switched on when the protective cap is removed from the housing (Paragraph [0060], “Accordingly, one or both of the on-body unit and monitor unit may include a switch activatable by a user or activated upon some other action or event, the activation of which causes analyte-related signal to be transferred from the on-body unit to the monitor unit” where “some other action of event” can be when the protective cap is removed from the housing).
It would have been obvious to someone of ordinary skill in the art before the effective fling date of the claimed invention to modify Baker and Frey to incorporate the teachings of Stafford by adding wherein the electronics unit is switched on when the protective cap is removed from the housing. When the protective cap is removed from the housing, the sensor is ready to be deployed into the body. The advantage of switching the electronics unit on when the protective cap is off is reduce power consumption.

Regarding claim 9, the combination of Baker, Frey and Stafford disclose the medical system according to claim 8.
Stafford further discloses wherein the electronics unit is switched on by a switching mechanism selected from the group consisting of: a mechanical switch connected to the cap, wherein the mechanical switch is switched on when the protective cap is removed from the housing (Paragraph [0060], “Accordingly, one or both of the on-body unit and monitor unit may include a switch activatable by a user or activated upon some other action or event, the activation of which causes analyte-related signal to be transferred from the on-body unit to the monitor unit” where “some other action of event” can be when the protective cap is removed from the housing); a light-sensitive switch, wherein the light-sensitive switch is switched on by ambient light when the protective cap is removed from the housing; a liner covering a battery of the electronics unit, wherein the liner is pulled off when the protective cap is removed from the housing.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2010/286714; cited by applicant discloses an inserter device for inserting a medical device into the subcutaneous or intramuscular area of a patient. It also discloses a housing that encompasses a penetration member (Paragraph [0015]). “In another embodiment of the invention, the opening can be sealed with a detachable sealing foil, which may comprise a flap in order to facilitate the removal process before use of the inserter device. Such a detachable sealing foil is not necessarily a part of the mounting pad 103 of a medical device 100. The detachable sealing foil, or a mounting pad 103 with release liner can ensure an appropriate hygiene standard, by maintaining appropriate levels of disinfection or sterility. Furthermore, the sealing foil may act as an indicator for integrity of the inserter device and/or medical device 100, thereby improving safety standards, as use of potentially compromised and thus no longer sterile device can be avoided” (Paragraph [0154])
	US2016/331284; cited by applicant discloses “The detection and/or monitoring of glucose levels or other analytes, such as lactate, oxygen, A1C, or the like, in certain individuals is vitally important to their health” (Paragraph [0003]) and “an insertion device, or inserter, that includes a sharp for penetrating the skin and allowing simultaneous or subsequent placement of the sensor within the resulting skin puncture” (Paragraph [0006]). It also discloses “sensor control device 102, and variations thereof, can also be referred to as a “sensor control unit,” an “on-body electronics” device or unit, an “on-body” device or unit, or a “sensor data communication” device or unit, to name a few.” (Paragraph [0040]) and “sharp support 205 may be coupled with housing 201 by a mechanical attachment such as welding, adhesive bonding, a snap or clip, a bayonet mount, an interference fit, or in another suitable manner that would allow it to be permanently or removably attached.” (Paragraph [0069])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CC/
Examiner, Art Unit 3791
/David J. McCrosky/Primary Examiner, Art Unit 3791